t c memo united_states tax_court ronald thomas petitioner v commissioner of internal revenue respondent docket no filed date joseph l gibson jr for petitioner stuart spielman and helen f rogers for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 90-day filing period prescribed under sec_6213 as discussed in greater detail below we will grant respondent's motion background ronald thomas petitioner was president of delafield associates inc delafield a company that operated a mcdonald's restaurant in baltimore maryland in date delafield filed a chapter bankruptcy petition the internal_revenue_service subsequently became involved in the delafield bankruptcy case insofar as delafield purportedly had failed to pay federal employment_taxes for and in date petitioner and his then spouse shirley thomas collectively the thomases filed joint federal_income_tax returns for the taxable years and listing their address as lightning view rd columbia maryland the lightning view address in early respondent mailed to the thomases an examination_report proposing adjustments to their tax_liability for shortly thereafter the thomases filed a joint petition with the court assigned docket no seeking a redetermination of their tax_liability for at the time the thomases continued to reside together at the lightning view address on date the court dismissed the thomases' petition on the ground that respondent had not issued a notice_of_deficiency to the thomases for during the fall of petitioner and shirley thomas were experiencing marital difficulties and decided to separate to reduce the impact on his children petitioner left the lightning view address by date petitioner had moved into an apartment pincite½ north rogers avenue baltimore maryland the rogers avenue address on date the chief of the collection branch assigned to the internal_revenue_service center in philadelphia pennsylvania sent a form_4901 request for information about tax form to petitioner at the rogers avenue address stating that respondent had no record of receiving his tax_return the record does not clearly reflect how the collection branch became aware of petitioner's rogers avenue address on date the internal_revenue_service district_director in baltimore maryland mailed a joint notice_of_deficiency to the thomases determining a deficiency of dollar_figure in their federal_income_tax for and an addition_to_tax under sec_6651 in the amount of dollar_figure the notice which was mailed by certified mail to the lightning view address was returned to respondent marked unclaimed shirley thomas was residing at the lightning view address throughout the period in question the record indicates that the notice_of_deficiency was mailed to the lightning view address on the basis of information contained in the thomases' administrative file and that respondent did not conduct a computer search for petitioner's address before mailing the notice_of_deficiency the record does not reflect whether respondent made any further efforts to deliver the notice_of_deficiency to the thomases immediately after the original notice was returned undelivered between and the thomases were contacted by various revenue officers concerning the collection of delafield's unpaid federal employment_taxes and the possible imposition of the 100-percent penalty against the thomases with respect to those taxes sec_6672 revenue_officer james land met petitioner during a field visit to delafield's mcdonald's restaurant in baltimore in date revenue_officer grace jaecksch prepared a form_4180 report of interview held with persons relative to recommendation of 100-percent penalty assessments based upon an interview with shirley thomas on date revenue_officer carla mims-dixon met with mrs the commissioner destroyed the thomases' administrative file in the normal course of business the record does not reflect the date of this visit thomas during a field visit at the lightning view address the aforementioned revenue officers have no recollection of being informed that petitioner was residing at the rogers avenue address or that petitioner wanted correspondence to be mailed to that address petitioner was provided with a copy of the notice_of_deficiency for by letter from revenue_officer jaecksch dated date on date more than years after the mailing of the notice_of_deficiency and more than years after petitioner received a copy of the notice_of_deficiency petitioner filed a petition for redetermination with the court the petition was hand-delivered to the court as indicated respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed petitioner filed an objection to respondent's motion asserting that the notice_of_deficiency was not mailed to his last_known_address this matter was called for hearing on two occasions at the court's motions sessions held in washington d c counsel for both parties appeared and presented evidence following the evidentiary hearing both parties filed memoranda with the court setting forth their respective positions discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and the filing of a timely petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn generally ha sec_90 days from the date the notice_of_deficiency is mailed to file a petition with the court for a redetermination of the deficiency sec_6213 there is no dispute in this case that the petition was not filed within the 90-day period prescribed in sec_6213 although respondent mailed the notice_of_deficiency in question on date the petition was not filed until date under the circumstances it is evident that the court lacks jurisdiction in this case nonetheless we must decide whether dismissal of this case should be premised on petitioner's failure_to_file a timely petition under sec_6213 or on respondent's failure to issue a valid notice_of_deficiency under sec_6212 see 92_tc_729 affd without published opinion 935_f2d_1282 3d cir in this regard we must determine whether respondent mailed the notice_of_deficiency in question to petitioner's last_known_address although the phrase last_known_address is not defined in the internal_revenue_code or in the regulations we have held that a taxpayer's last_known_address normally is the address shown on the taxpayer's most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 see king v commissioner supra pincite oral notification of a change_of address clearly proved may be sufficient to constitute a change_of address see 82_tc_618 affd without published opinion 757_f2d_286 11th cir westphal v commissioner tcmemo_1992_599 the record in this case shows that respondent mailed the notice_of_deficiency to the address appearing on petitioner's and tax returns--petitioner's most recently filed tax returns before the mailing of the notice_of_deficiency further the notice_of_deficiency was returned to respondent marked unclaimed as opposed to addressee unknown insufficient address or unable to forward indicating that certified mail notices were left at the lightning view address yet the notice_of_deficiency was not claimed see eg erhard v commissioner tcmemo_1994_344 affd 87_f3d_273 9th cir petitioner contends that he provided oral notice to respondent's revenue officers in the fall of that he had changed his address to the rogers avenue address however the revenue officers who were in contact with the thomases during this period could not recall being informed of or ever visiting the rogers avenue address the record does show that respondent's collection branch in philadelphia was aware that petitioner might be contacted at the rogers avenue address--the collection branch used that address in mailing the form_4901 to petitioner on date the revenue officers from the collection branch in philadelphia were not involved with the examination of petitioner's individual income_tax_liability for they were concerned with efforts to collect delafield's unpaid federal employment_taxes for and and or the imposition of the 100-percent responsible_person penalty against the thomases with respect to those taxes whereas the deficiency_notice for federal_income_tax for was issued by the district_director in baltimore cf westphal v commissioner supra oral notice to examining agent was effective to constitute a change_of address petitioner further contends that respondent did not exercise due diligence in determining his correct address it is well settled that where the commissioner is aware before issuing a notice_of_deficiency that the address he intends to use is no longer the taxpayer's correct address the commissioner is required to exercise reasonable diligence in attempting to ascertain the taxpayer's correct address see king v commissioner supra pincite n crawford v commissioner tcmemo_1996_460 stroud v commissioner tcmemo_1992_666 there is no evidence in the record that respondent was aware either before or immediately after the mailing of the notice_of_deficiency that the lightning view address was not petitioner's correct address because of the passage of time we do not have the benefit of reviewing the contents of respondent's administrative file however on the basis of a review of the record herein we are satisfied that respondent was not put on notice that petitioner was no longer residing at the lightning view address moreover the notice was returned to respondent marked unclaimed as opposed to addressee unknown insufficient address or unable to forward under the circumstances respondent was justified in believing that the notice_of_deficiency was addressed to the thomases at their correct address and that they simply failed to claim the notice_of_deficiency in sum we conclude that respondent mailed the notice_of_deficiency to petitioner's last_known_address moreover in 958_f2d_53 4th cir the court_of_appeals for the fourth circuit the court to which an appeal in this case would lie held that when notice of a deficiency is not sent to a taxpayer's last_known_address subsequent actual notice of the deficiency will commence the running of the ninety-day period in the instant case petitioner actually received the notice_of_deficiency in date yet waited over years to file his petition with this court accordingly we will grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction although petitioner cannot pursue his case in this court he is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
